Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
Claims 1-22 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 06/07/2018.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 04/08/2012. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/13/2019, 08/12/2019, 01/21/2020 and 05/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller configured to determine in claim 12, an input unit configured to receive in Claims 13 and 16, and a controller further configured to transmit in Claim 19. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: As for 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-10 fall within the statutory category of a process.  Claim 11 falls within the statutory category of an article of manufacture as a non-transitory computer-readable medium.  Claims 12-22 fall within the statutory category of a system.
Step 2A, Prong One
As per Claims 1, 11 and 12, the limitations of determining whether the user complies with a diet of the user, determining whether the user complies with a prescription administration behavior guideline of the user, determining whether the user complies with an exercise plan of the user, determining health-related behavior information of the user based on compliance of the user with all of the above, `comparing the health-related behavior information and a behavior guideline and generating a health care recommendation for the user based on the result of the comparing, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory computer readable medium storing instructions executable by a processor”, “a controller configured to”, nothing in the claim element precludes the steps from practically being performed in the mind.  The determining whether the user complies, determining health-related behavior based on compliance, comparing to a guideline, and generating a health care recommendation steps are concepts that can practically be performed in the human mind including by using observation, 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a non-transitory computer readable medium storing computer executable instructions executable by a processor of a portable device to perform the steps of the abstract idea and a controller configured to perform the steps of the abstract idea.  The computer readable medium and controller in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the portable device comprises a smart watch, smart phone, or tablet which is a description of the portable device and is not a functional limitation, but rather a description of the device itself and thus does not integrate the abstract idea into a practical application.  The claims also recite a sensor to detect biological information and a near field communication reader to receive data.  The sensor and reader are recited at a high level of generality such that it amounts to mere instructions to apply the exception as it is used in its ordinary capacity for collecting data, which as per MPEP 2106.05(f)(2), the use of machinery in i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The additional element of sensing biological information also amounts to insignificant extra-solution activity because they are mere data gathering, as per MPEP 2106.05(g) where activity such as performing clinical tests on individuals to obtain input and determining the level of a biomarker in blood have been found to be activities which are insignificant extra-solution activity by the courts. The additional element of displaying the health care recommendation on a display amounts to mere data outputting as per MPEP 2106.05(g) and is therefore insignificant extra-solution activity.  The additional element of storing health care recommendations amounts to mere instructions to apply the exception because the controller is used in its ordinary capacity for tasks such as receiving, storing, and transmitting data, as per MPEP 2106.05(f)(2). Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The step of displaying information on a display is also well-understood, routine and conventional activity in health data management similar to presenting offers and gathering statistics, as per MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not 
Dependent Claims 2-10 and 13-22 add further limitations which are also directed to an abstract idea.  For example, Claims 2 and 13 include generating and setting the behavior guideline comprising evaluating behavior information which is activity which can practically be performed in the human mind and is therefore directed to a mental process.  Claims 3-10, 14-22 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 11 and 12.  
The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Claims 2 and 13 include the element of receiving profile information, which is insignificant extra-solution activity because receiving information is a limitation that amounts to necessary data gathering and outputting, as per MPEP 2106.05(g).  Claims 8 and 19 include transmitting a new guideline to a device, receiving approval, and displaying the new guideline, which amount to insignificant extra-solution activity because, similar to the previous claims, they amount to necessary data gathering and outputting which, as per MPEP 2106.05(g) has been found by the courts to be insignificant extra-solution activity.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Teller et al. (US Patent 7,689,437 B1), hereinafter referred to as Teller, in view of Altman (US 2009/0176526 A1), hereinafter referred to as Altman, in view of Li et al. (US 2013/0316645 A1), hereinafter referred to as Li.
Claims 1, 11 and 12, Teller discloses a user health management device comprising: 
a display (Col. 8, lines 34-57 disclose a personal computer with a display as shown in Fig. 1; Col. 10, lines 20-23 disclose an LED or LCD screen); 
a sensor configured to detect biological information indicating an actual body condition of a user of the health management device (Abstract, affixing a physiological monitoring device in proximity to the body to generate data for measured parameters for the individual; Col. 4, lines 38-46 sensor device generates physiological parameter data for an individual such as heart rate, temperature, glucose, etc.), 
a controller (Col. 7, lines 54-56 disclose a microcontroller that can be programmed to perform the functions of the system); and 
non-transitory computer readable medium storing computer executable instructions that are executable by a processor of a portable device of a user to cause the portable device to perform (Col. 11., lines 27-32 and Col. 12, lines 18-21 disclose a system with servers that contain software for generating and maintaining the corporate web page which is maintained by the central monitoring unit of the system including software for manipulating and performing calculations with the data received from the user and presenting this back to the user in an appropriate format):
receiving health data using near field communication (Col. 8:44-47 transfer data to computer by means of short-range wireless transmission, where NFC is a short-range wireless communication)
Col. 19:15-24 each sub-category activities which have been determined for a user are compared with what has been done by the user and determines compliance in the form of compliance as a shaded box or empty box for non-compliance with the suggested activity, Col. 15, line 63-Col. 16:7 Nutritional information is presented to the user where target and actual nutritional information is shown, which shows user’s compliance of the target nutritional suggested activities); 
sensing biological information indicating an actual body condition of the user (Abstract, affixing a physiological monitoring device in proximity to the body to generate data for measured parameters for the individual; Col. 4, lines 38-46 sensor device generates physiological parameter data for an individual such as heart rate, temperature, glucose, etc.); 
determining whether the user complies with an exercise plan of the user based on the biological information (Col. 16:18-62 the activity level category includes suggested activities for movement and presented to shows user actual activity compared to the suggested target activity level, which shows compliance with the plan; Col. 19:15-24 each sub-category activities which have been determined for a user are compared with what has been done by the user and determines compliance in the form of compliance as a shaded box or empty box for non-compliance with the suggested activity); 
determining health-related behavior information of the user based on compliance of the user with the diet of the user, compliance of the user with 104the prescription administration behavior guideline of the user, and compliance of the user with the exercise plan of the user (Col. 15:1-23 for the combination of the subcategories, determine the user’s overall health index by determining the user progress of how they have succeeded compared to the suggested routines, i.e. compliance, for the subcategories which include the activity level and nutrition, Col. 15:37-41 the nutrition category includes medications such as supplements and vitamins); 
comparing the health-related behavior information and a behavior guideline (Col. 13, lines 58-59 and Col. 15, lines 24-36 disclose providing goals or guidelines from baseline data for the user which are stored at the initial use of the program; Col. 15, line 63 – Col. 16, line 17 disclose showing actual or behavior information and target or guideline values for a behavior category as a graphical display to show a comparison); 
generating and storing (Col. 1, lines 56-63 disclose the system generates analytical status data and includes a data storage device for storing the data generated) a health care recommendation for the user based on a result of the comparing the health-related behavior information and the behavior guideline (Col. 2, line 64 to Col. 3 line 3 and Col. 3 lines 22-26 disclose a recommendation in the form of a suggested routine in a plurality of health related categories which is provided as feedback to the user based on the factors making up the analytical status; Col. 20, lines 5-35 disclose comparing the actual and target data for a particular behavior, evaluating the user's performance based on the comparison and presenting suggestions or recommendations, where the actual data is the health-related behavior information received from the short-range wireless communication [see Table 5, Accelerometer collects actual data to determine calories burned or Table 2 sensor collects data to determine actual sleep] and the target data is the behavior guideline [Col. 20, lines 11-16 target caloric intake and calories burned; target sleep]); and 
Col. 2, lines 35-44 disclose the user accessing the derived data, or suggested routine, via a web page or other display over an electronic network), 
However, Teller may not explicitly disclose the following which is taught by Altman:  
wherein the sensor is integrated within the user health management device ([0032] the personal digital assistant incorporates the motion/activity sensors); 
receiving first data from a first tag attached to a first object using near field communication (NFC), wherein the first tag is associated with food packaging and the first data comprises nutritional information of food contained in the food packaging ([0033], [0041], [0045] food products are labeled with a barcode or a RFID tag where the tag or bar code contains information regarding nutritional value, also see Fig. 1); 
receiving second data from a second tag attached to a second object using NFC, wherein the second tag is associated with medicine packaging and the second data comprises prescription information of the medicine contained in the medicine packaging for the user ([0033], [0041], [0045] medicine products are labeled with a barcode or a RFID tag where the tag or bar code contains information regarding nutritional value, also see Fig. 1, [0020] where medication information includes dosage taken, [0054] scanning medication package enters dosage information and transmits to system); 
determining whether the user complies with a prescription administration behavior guideline of the user based on the prescription information ([0054] medication information scanned is used to track medication compliance); 
the display is of the portable device (see Fig. 1 display on the smartphone);
[0042] electronic device is a smart cell phone device).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the system for monitoring health and wellness from Teller to include the concept of receiving health-related data from a tag attached to an object including a medicine and food from Altman in order to assist individuals in setting and reaching dietary and fitness goals (Altman [0003]).
However, the combined teachings do not explicitly disclose the following which is taught by Li: the device to collect data is a near field communication (NFC) reader configured to receive data from a data source using NFC, the data including health-related information (See Fig. 2 portable module with NFC reader, [0010-0011] portable device exchanges data with medical device who obtains health data as physiological parameters, also see [0006-0007]).
 the received health data is from a data source using near field communication (NFC) (See Fig. 2 portable module with NFC reader, [0010-0011] portable device exchanges data with medical device who obtains health data as physiological parameters, also see [0006-0007]).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the lifestyle management system of Teller and Altman to include the concept of receiving health data using near field communication from Li in order to facilitate fast, convenient and safe transmission of physiological data (Li [0007]).
As per Claims 2 and 13, Teller, Altman and Li discloses the limitations of Claims 1 and 12.  Teller also teaches an input unit configured to receive profile information comprising at least one of a weight, an age, a height, and a medical history of the user (Col. 13, lines 52-54 and Col. 14, line 1 discloses a user entering profile information upon registration to the system including current health status, weight, height, blood pressure, current medications, past health history, and other specific information), 
110generate and set the behavior guideline based on the profile information (Col. 13, lines 58-59 and Col. 15 lines 27-28 disclose setting an initial goal for the user in the form of a suggested healthy daily routine based on initial patient information), and 
generate the health care recommendation by evaluating the health-related behavior information based on the behavior guideline (Col. 15, lines 28-34 disclose the suggested healthy daily routine includes specific suggestions for incorporating activities into daily life to reach goals or behavior guidelines).
As per Claims 3 and 14, Teller, Altman and Li discloses the limitations of Claims 2 and 13.  Teller also teaches the health care recommendation comprises an evaluation score determined by: 
adding positive points or a first score to the evaluation score if the health-related behavior information satisfies the behavior guideline; and adding negative points or a second score lower than the first score to the evaluation score if the health-related behavior information does not satisfy the behavior guideline (Col. 8, lines 9-17 disclose the Sleep Health Index which is a portion of the overall health index which adds the number of hours of sleep each night to a first score if the value is 8 hours or more, satisfying the behavior guideline of a minimum of eight hours of sleep, or adds the number of hours as a second score of a lesser amount if the number of hours does not reach the minimum behavioral guideline of eight hours).
 Claims 5 and 16, Teller, Altman and Li discloses the limitations of Claims 2 and 13.  Teller also teaches the profile information is received from at least one of the user, another user, or an external device (Col. 15, lines 24-25 discloses a user creating a profile upon completing the survey in the initial registration process and Col. 9, lines 48-51 disclose data related to various life activities being collected by the sensor devices).
As per Claims 6 and 17, Teller, Altman and Li discloses the limitations of Claims 2 and 13.  Teller also teaches the health care recommendation comprises a new behavior guideline for the user (Col. 15, lines 34-36 disclose the suggested healthy daily routine including suggestions for activities of daily living will be adjusted based on new information or changes in the healthcare information).
As per Claims 9 and 20, Teller, Altman and Li discloses the limitations of Claims 1 and 12.  Teller also teaches the displaying the health care recommendation comprises displaying at least one of a graph based on the health-related behavior information, a notification based on the health-related behavior information, and an evaluation score based on the health-related behavior information (Col. 3, lines 26-28 disclose the feedback is provided in graphical form, see also Col. 16 line 66 – Col. 17 line 3 which specifies the user may select graphs and charts to see data).
As per Claims 10 and 21, Teller, Altman and Li discloses the limitations of Claims 1 and 12.  Teller also teaches the portable device comprises an external sensor which monitors the biological information (Abstract, affixing a physiological monitoring device in proximity to the body to generate data for measured parameters for the individual; Col. 4, lines 38-46 sensor device generates physiological parameter data for an individual such as heart rate, temperature, glucose, etc.), the biological information comprising at least one of weight, 107body temperature, heart rate, blood pressure, blood sugar, speed, acceleration, and movement of the user (Col. 4, lines 38-46 disclose the sensor device generates data of various physiological parameters including heart rate, pulse, body temperature, blood sugar level, etc.).

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US Patent 7,689,437 B1), in view of Altman (US 2009/0176526 A1), in view of Li (US 2013/0316645 A1), in view of Cosentino et al. (US 2007/0021979 A1), hereinafter referred to as Cosentino.
As per Claims 4 and 15, Teller, Altman and Li discloses the limitations of Claims 3 and 4.  The combined references may not explicitly disclose the following which is taught by Li: the health care recommendation comprises an adjusted behavior guideline determined by: increasing an intensity of the behavior guideline if the evaluation score is greater than or equal to a predetermined threshold; and decreasing the intensity of the behavior guideline if the evaluation score is not greater than or equal to the predetermined threshold (Paragraph 249, lines 4-6 disclose generating a new upper threshold by adding an offset variable to the standard value and generating a new lower threshold by subtracting an offset variable from the standard value).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the combined teachings to include the concept of generating a new upper and/or lower threshold for the behavior guideline if the user crosses the original threshold from Cosentino in order to prevent the patient’s condition from deteriorating and .

Claims 7-8, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US Patent 7,689,437 B1), in view of Altman (US 2009/0176526 A1), in view of Li (US 2013/0316645 A1), in view of Peterson (US 2006/0205564 A1), hereinafter referred to as Peterson.
As per Claims 7 and 18, Teller, Altman and Li discloses the limitations of Claims 6 and 17.   The combined references may not explicitly disclose the following which is taught by Peterson: the new behavior guideline comprises a temporary behavior guideline requiring approval (Paragraph 76 discloses that based on a determination that the user is not compliant with the plan or guideline, a practitioner will determine the plan should be modified.  A practitioner is an expert, who commonly will be a medical provider and thus has the authority for approval).
Therefore, It would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the combined teachings to include the concept of having the new plan get expert approval in order to improve the health and wellness of an individual through integration of practitioners with the user to gain the advantages of both the user perspective and the practitioner’s knowledge (Peterson Paragraph 6).
As per Claims 8 and 19, Teller, Altman, Li and Peterson discloses the limitations of Claims 7 and 18.  Peterson also teaches transmitting the new behavior guideline to a second device of another user authorized to provide the approval (Paragraph 76, lines 9-11 and Paragraph 77, lines 8 and Paragraph 79  disclose synchronization of the data from user to system in which practitioner can access the plan and has the ability to manage, or authorize, the plan); and 
receiving the approval corresponding to the transmitted new behavior guideline from the second device (Paragraph 76, lines 11-13 disclose the system facilitating the editing of the plan to the new guideline and conducting a synchronization event for delivering the most current version of the lifestyle plan from the server to the user), wherein the displaying the health care recommendation comprises displaying the new behavior guideline after receiving the approval (Figure 3, item 123 and Paragraph 76, lines 12-13 disclose the output of the new lifestyle plan after synchronizing from the server).
Therefore, It would have been obvious to one with ordinary skill in the art, at the time of the invention, to modify the combined teachings to include the concept of having the new plan get expert approval in order to improve the health and wellness of an individual through integration of practitioners with the user to gain the advantages of both the user perspective and the practitioner’s knowledge (Peterson Paragraph 6).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Teller (US Patent 7,689,437 B1), in view of Altman (US 2009/0176526 A1), in view of Li (US 2013/0316645 A1), in view of Utter, II (US 2013/0004923 A1), hereinafter referred to as Utter.
As per Claim 22, Teller, Altman and Li discloses the limitations of Claim 12.  Teller, Altman and Li may not explicitly disclose the following which is taught by Utter: the NFC reader is configured to receive data from a plurality of external sensors forming a personal area network ([0039-0040] the plurality of bands which act as sensors create a personal data or area network).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergantino (US 2005/0113649 A1) teaches creating a recommended dietary plan for a person which includes medication and dosage information, tracking a person’s nutritional input, and comparing user’s actual diet to target diet to determine compliance with plan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626